                                                                                   O
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JESSE MANUEL SKINNER,                       Case No. 5:18-cv-00627 DMG (ADS)

12                              Petitioner,

13                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
14   UNITED STATES DEPARTMENT OF                 UNITED STATES MAGISTRATE JUDGE
     JUSTICE,
15
                                Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and the records

18   and files herein, along with the Report and Recommendation dated December 26, 2018,

19   [Dkt. No. 41], of the assigned United States Magistrate Judge. Further, the Court has

20   engaged in a de novo review of those portions of the Report and Recommendation to

21   which objections have been made.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

24                No. 41], is accepted;
 1        2.    The case is dismissed without prejudice; and

 2        3.    Judgment is to be entered accordingly.

 3

 4   DATED: March 29, 2019                _____________________________
                                          DOLLY M. GEE
 5                                        UNITED STATES DISTRICT JUDGE

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
